Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-18-00669-CV

                                      Sandra Ann ZARATE,
                                            Appellant

                                                  v.

                                      Sergio Rene ZARATE,
                                             Appellee

                   From the 365th Judicial District Court, Maverick County, Texas
                              Trial Court No. 04-10-20415-MCVAJA
                         Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 5, 2018

DISMISSED

           After the clerk’s record was filed, we issued an order on October 19, 2018, notifying

appellant of two issues regarding this court’s appellate jurisdiction: (1) timeliness of the notice of

appeal; and (2) the appealability of the trial court’s “Order of Contempt.” We ordered appellant to

file a response by November 9, 2018, providing a reasonable explanation for the untimeliness of

the notice of appeal and showing why this appeal should not be dismissed. Although appellant

responded to the timeliness issue, appellant’s response did not address the appealability of the trial

court’s order.
                                                                                   04-18-00669-CV


       The notice of appeal states appellant desires to appeal a judgment or order signed June 4,

2018. The only June 4, 2018 orders in the record are an order permitting appellant’s trial counsel

to withdraw and an order titled “Order of Contempt.” The Order of Contempt sets a show cause

hearing “for December 1, 2017” [sic] stating that if appellant does not comply with the court’s

order, appellant may be held in contempt of court. Appellant’s response to this court’s show cause

order does not show that this court has appellate jurisdiction. See TEX. CIV. PRAC. & REM. CODE

§ 51.012 (permitting an appeal from certain orders that are “final”); In re Estate of Gibbons, 451
S.W.3d 115, 127 (Tex. App.—Houston [14th Dist.] 2014, pet. denied) (stating courts of appeals

lack appellate jurisdiction over contempt orders). We therefore dismiss this appeal. See TEX. R.

APP. P. 42.3(a), (c) (permitting dismissal of appeal for want of jurisdiction and for appellant’s

failure to comply with an appellate court’s order).

                                                 PER CURIAM




                                                -2-